Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the prosecution and giving the People the benefit of every reasonable inference to be drawn from the evidence, we conclude that defendant’s guilt was proven to a moral certainty and that the circumstantial proof was legally sufficient to support defendant’s conviction for murder in the second degree (see, People v Betancourt, 68 NY2d 707, 709-710; People v Marin, 65 NY2d 741, 742). The sentence imposed upon defendant was lawful and, in our view, was not harsh or excessive.Defendant’s trial counsel failed to object to the witness’s in-court identification of defendant or to the court’s refusal to have the prosecutor’s opening statement reread to the jury. These remaining contentions were not preserved for appellate review (see, CPL 470.05 [2]), and we decline to exercise our discretionary power of review (see, CPL 470.15 [6] [a]). (Appeal from judgment of Supreme Court, Erie County, Wolfgang, J.— murder, second degree.) Present—Boomer, J. P., Green, Pine, Balio and Davis, JJ.